Citation Nr: 1137988	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1969 to September 1971, including service in the Republic of Vietnam from September 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied the Veteran's request to reopen a claim for service connection for PTSD.

This instant claim had previously been adjudicated on the basis whether new and material evidence had been received to reopen a claim for service connection for PTSD.  The RO had denied service connection for PTSD in a May 2005 rating decision; a timely substantive appeal objecting to this determination was not received.  Since the issuance of the September 2007 rating decision, VA adopted new regulations pertaining to service connection for PTSD based on fear of hostile military or terrorist action.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); see Ervin v. Shinseki, 24 Vet. App. 318 (2011) (holding that these amendments are liberalizing).  Where a new law or regulation creates a new factual basis for adjudicating the claim, it is adjudicated de novo without the requirement for new and material evidence to reopen the claim.  Pelegrini v. Principi, 18 Vet App 112 (2004).  The Board will readjudicate the claim on appeal as a new claim without the requirement that new and material evidence be received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA has recently amended its regulations governing service connection for PTSD to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(4)).

The revised regulation became effective July 13, 2010, and applies in cases like the Veteran's which were appealed prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran has reported PTSD as a result of various events he experienced while serving in combat operations in Vietnam, including being subjected to an enemy attack while working at an ammunition "dump" in August 1971.  Service treatment records were negative for complaints, treatments or diagnoses related to any psychiatric disorder.  Service personnel records indicate that the Veteran had participated in an "Unnamed Campaign" in December 1970 and that his military occupational specialty (MOS) was a crane operator during this time.

A January 2005 private psychological opinion contained a diagnosis of chronic PTSD and chronic major depression due to "Vietnam War Stressors," including an enemy attack on an ammunition dump.  No other treatment records have been submitted.  Documentation showing a diagnosis of PTSD that was found to be related to service by a VA psychiatrist or psychologist also is not of record.  In light of the foregoing, the Board finds that a contemporaneous VA psychiatric examination is necessary to adjudicate this claim.

The Veteran is advised that the current evidentiary record does not contain any treatment records other than the January 2005 private psychological opinion.  In addition, he has not completed appropriate authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records which have been properly identified, for which an appropriate authorization form has been submitted and which are pertinent to the claim on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any clinical evidence pertinent to the claim on appeal that is not currently of record. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA psychiatric examination to determine whether any current acquired psychiatric disorder, including PTSD and depression, is related to active duty service.  This examination must be performed by a VA psychologist or psychiatrist.  The claims file including a copy of this remand must be made available to and be reviewed by the examiner.  The examiner should indicate such review in the examination report or in an addendum.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.  If PTSD is not demonstrated currently, the examiner should opine as to whether the Veteran met the criteria for that diagnosis at any time since May 2007.

In offering an assessment, the examiner must specifically acknowledge and discuss the Veteran's report regarding the onset of his psychiatric symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to specifically include PTSD and depression, is related to or had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should provide a rationale for this opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3.  If the claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


